          Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 1 of 10


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2   BY: KATELYN M. KNIGHT
     Deputy City Attorney, SBN 264573
 3   CITY OF VALLEJO, City Hall
 4   555 Santa Clara Street, 3rd Floor
     Vallejo, CA 94590
 5   Tel: (707) 648-4545
     Fax: (707) 648-4687
 6   Email: katelyn.knight@cityofvallejo.net
 7   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 8   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 9
     2749 Hyde Street
10   San Francisco, California 94109
     Telephone: (415) 353-0999
11   Facsimile: (415) 353-0990
     Email: rosman@bfesf.com
12           scrawford@bfesf.com
13   Attorneys for Defendant
     CITY OF VALLEJO
14

15                           UNITED STATES DISTRICT COURT
16                          EASTERN DISTRICT OF CALIFORNIA
17   JOSE VILLALOBOS                        Case No. 2:19-cv-02461-WBS-KJN
18         Plaintiff,                       REPLY TO PLAINTIFF’S OPPOSITION TO
19                                          MOTION TO DISMISS BANE ACT CLAIM IN
     v.                                     PLAINTIFF’S COMPLAINT
20
     CITY OF VALLEJO; and DOES 1-10,        Date: April 6, 2020
21                                          Time: 1:30 p.m.
           Defendants.                      Courtroom: 5, 14th Floor
22

23                                          Hon. Judge William B. Shubb

24

25

26

27

28


     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 2 of 10


 1                                   TABLE OF CONTENTS

 2   I.     INTRODUCTION....................................................1

 3   II.    LEGAL ARGUMENT..................................................1

 4          A.   The FAC Fails To State Necessary Facts And Should Be
                 Dismissed Under Rule 12(b)(6)..............................1
 5
            B.   Plaintiff’s Claim For Violation of Cal. Civil Code
 6               §52.1 Is Unsupported By Facts..............................2

 7   III. CONCLUSION......................................................7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              i
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 3 of 10


 1                               TABLE OF AUTHORITIES

 2   Cases

 3   Ashcroft v. Iqbal,
        556 U.S. 662 (2009) ........................................ 1, 4, 6
 4
     Baker v. McCollan,
 5      443 U.S. 137 (1979) ............................................... 5

 6   Bell Atlantic Corp. v. Twombly,
        550 U.S. 544 (2007) ........................................... 1, 4
 7
     Cornell v. City and Cnty. of San Francisco,
 8      17 Cal.App.5th 766 (2017) ........................................ 2

 9   Farmer v. Brennan,
        911 U.S. 825 (1994) .............................................. 6
10
     Garcia v. Cnty. of Merced,
11      639 F.3d 1206 (9th Cir. 2011) ..................................... 5

12   Illinois v. Gates,
        462 U.S. 213 (1983) ............................................... 5
13
     Jaime- Gonzalez v. Cnty. of Los Angeles,
14      2018 WL 8058840 (C.D. Cal. Dec. 26, 2018) .................. 4, 5, 6

15   Reese v. Cnty. of Sacramento,
        888 F.3d 1030 (9th Cir. 2018) ................................. 2, 3
16
     Scalia v. Cnty. of Kern,
17      308 F.Supp.3d 1065 (E.D. Cal. April 10, 2018) .................... 6

18   Statutes

19   California Civil Code §52.1.......................... 1, 2, 4, 5, 6, 7

20

21

22

23

24

25

26

27

28

                                            ii
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 4 of 10


 1                                                    INTRODUCTION

 2          Plaintiff’s      opposition          ignores       applicable         law   and    incorrectly

 3   concludes his vague conclusions suffice.                          Allegations that merely show

 4   the    possibility      the       CITY      is     liable      are     inadequate         to     satisfy

 5   Plaintiff’s        burden        to     plead       facts         satisfying        the        requisite

 6   plausibility        standard.         Plaintiff’s        reliance       on    “naked      assertions”

 7   devoid of relevant “further factual enhancement” is insufficient to

 8   show a plausible right to relief                    on his Bane Act claim. (Ashcroft v.

 9   Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1949 (2009) and Bell Atlantic

10   Corp. v. Twombly, 550 U.S. 544 (2007).)                       The instant motion to dismiss

11   should be granted.

12                                         II.    LEGAL ARGUMENT
13   A.     The FAC Fails To State Necessary Facts And Should Be Dismissed
            Under Rule 12(b)(6)
14

15          “To    survive       a    motion     to    dismiss,         a   complaint        must     contain

16   sufficient        factual       matter…     to    ‘state      a    claim     to    relief       that   is

17   plausible on its face.’ … A claim has facial plausibility when the

18   plaintiff pleads factual content that allows the court to draw the

19   reasonable inference that the defendant is liable for the misconduct

20   alleged. … The [allegations must show] more than a sheer possibility

21   that a defendant has acted unlawfully.” (Iqbal, 556 U.S. at 678; Moss

22   v. U.S. Secret Servs., 572 F.3d 962, 969 (9th Cir. 2009).) “Threadbare

23   recitals of the elements of a cause of action, supported by mere

24   conclusory statements, do not suffice.” (Iqbal, 556 U.S. at 678-679.)

25   Plaintiff’s Complaint fails to state facts sufficient to support his

26   claim for violation of Cal. Civ. Code §52.1 against the CITY and is

27   subject      to   dismissal.           Argument         and   authorities          on   these     points

28   follow.

                                                         1
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 5 of 10


 1          B.    Plaintiff’s Claim For Violation of Cal. Civil Code §52.1 Is
                  Unsupported By Facts
 2

 3          The Ninth Circuit has made clear that a violation of Cal. Civil

 4   Code §52.1 (Bane Act) “requires a specific intent to violate the

 5   arrestee’s       right         to    freedom        from       unreasonable         seizure.”      (Reese     v.

 6   Cnty. of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018).) To state a

 7   valid §52.1 claim, therefore, plaintiff must state facts showing that

 8   defendants had a specific intent to use excessive force. (Id. at 1044,

 9   1045.) Plaintiff’s complaint fails to state facts showing any CITY

10   officers    had       the       specific         intent        to    use      excessive        force    against

11   Plaintiff and the Bane Act claim fails.

12          In Reese, the Ninth Circuit explained that California authorities

13   made clear that “the Bane Act imposes an additional requirement beyond

14   a     finding    of       a    constitutional              violation.          …    [T]he      egregiousness

15   required    by     Section           52.1      is    tested         by    whether        the   circumstances

16   indicate the arresting officer had a specific intent to violate the

17   arrestee’s right to freedom from unreasonable seizure.” (Id. at 1043,

18   citing Cornell v. City and Cnty. of San Francisco, 17 Cal.App.5th 766,

19   225     Cal.Rptr.         3d        356   at     383-384         (2017).)          The    specific       intent

20   requirement “is consistent with the language of Section 52.1, which

21   requires        interference              with      rights          by   ‘threat,         intimidation        or

22   coercion,’ words which connote an element of intent. This is also

23   reflected in California’s model jury instruction, CACI 3066, which

24   characterizes         a       Bane    Act      claim   as       one      by   the    plaintiff         that   the

25   defendant “intentionally interfered with [or attempted to interfere

26   with] [his/her] civil rights by threats, intimidation or coercion.”

27   (Reese, 888 F.3d at 1044, brackets and italics in original, citing

28   Cornell, 225 Cal.Rptr.3d at 387.) The Court further explained that the

                                                                2
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 6 of 10


 1   reasonableness            inquiry       in    an   excessive          force    case    is     whether       the

 2   officers’ actions are “objectively reasonable” in light of the facts

 3   and circumstances confronting them, without regard to their underlying

 4   intent        or    motivation;         however,         in     applying       the     specific          intent

 5   standard to an excessive force violation, “a mere intention to use

 6   force    that       the    jury     ultimately        finds        unreasonable—that           is       general

 7   criminal       intent       –   is      insufficient.”             (Reese,     888     F.3d        at    1045.)

 8   Accordingly,          while       defendants          need      not     have    been         “thinking      in

 9   constitutional             or   legal        terms     at      the     time     of     the     incidents,”

10   plaintiffs must show “that the defendants ‘intended not only the force

11   but its unreasonableness, its character as ‘more than necessary under

12   the     circumstances’”            or         “a     reckless         disregard        for     a    person’s

13   constitutional rights.” (Id., original italics.)

14           The    facts       alleged      in    Plaintiff’s          complaint         fail    to     show   the

15   unidentified officers intended to use more force than necessary or

16   recklessly disregarded Plaintiff’s constitutional rights in taking him

17   into custody. Plaintiff alleges that officers mistook him for someone

18   else suspected of criminal activity and they attempted to take him

19   into custody believing he was the criminal suspect. Plaintiff states

20   he did not know the individuals were officers, and he alleges that as

21   an officer attempted to place his arm behind his back to effect the

22   arrest “he turned to see who was attacking him.” (Complaint ¶18.) The

23   Complaint          concedes     that     as    officers         attempted       to    place        him   under

24   arrest he turned, and thus reasonably appeared to the officers to be

25   resisting          attempts       to    place      him        under    arrest.        The     allegations,

26   therefore, indicate that the officers’ conduct in wrestling him to the

27   floor     was       objectively          reasonable           in     response     to     his       perceived

28   resistance.          The    Complaint          also      states       no   facts       suggesting          that

                                                            3
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 7 of 10


 1   Plaintiff’s recollection of being “struck in the cheek” was a result

 2   of    any   officer’s       action     or    that       it     resulted      from       deliberate        or

 3   intentional      conduct.      The     Complaint        allegations          thus      show       that   the

 4   officers’ alleged use of force may have been objectively reasonable

 5   under the circumstances, and plainly fails to show any intent to use

 6   more force than reasonably necessary under the circumstances or intent

 7   to    violate      Plaintiff’s         constitutional            rights.         Accordingly,            the

 8   Complaint fails to state facts to support a claim for violation of

 9   §52.1 for which the CITY could be vicariously liable.

10           Plaintiff’s opposition erroneously argues that the Court should

11   infer    the    requisite     intent        from    the      facts       alleged.       The    Complaint

12   states facts suggesting only that the officers acted on the mistaken

13   belief that Plaintiff was the sexual predator they were investigating

14   and that they used reasonable force to take him into custody believing

15   he was the suspect and that he was resisting their efforts to arrest

16   him. No facts are alleged that would support any inference that their

17   actions     were    intended      to   violate         Plaintiff’s         rights       or    that       they

18   intended to use more force than was necessary under the circumstances.

19   Plaintiff’s        allegations         showing          nothing          more     than        a     “sheer

20   possibility”       that     officers    intended          to    use      unreasonable         force      are

21   inadequate.        “Where     a   complaint            pleads     facts         that     are       ‘merely

22   consistent with’ a defendant's liability, it ‘stops short of the line

23   between possibility and                plausibility                 of          ‘entitlement              to

24   relief.’’” (Iqbal, 556 U.S. at 678, citing Twombly, 550 U.S. at 557.)

25           Plaintiff’s       cited   authorities           also     are     unavailing.          In    Jaime-

26   Gonzalez v. Cnty. of Los Angeles, 2018 WL 8058840 *1 (C.D. Cal. Dec.

27   26,    2018),      the    court   dismissed            the   Bane      Act      claim    because         the

28   plaintiff failed to show the officers’ actions were intentional or in

                                                        4
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
         Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 8 of 10


 1   reckless disregard of the plaintiff’s right to be free from unlawful

 2   arrest and detention. Plaintiff here nevertheless argues that Jaime-

 3   Gonzales supports his Bane Act claim in this case because the court

 4   there noted that lack of probable cause for an arrest supports a

 5   reasonable   inference     of   a   specific   intent   to     violate    rights.   The

 6   Jaime-Gonzales court did not, however, find that merely alleging a

 7   false arrest sufficed to support a §52.1 claim. Rather, the court

 8   noted that “an unlawful arrest [that] is properly pleaded and proved”

 9   could indicate the arresting officer had a specific intent to violate

10   the arrestee’s constitutional rights. (Id. at *9, emphasis added.)

11   Plaintiff’s allegations in this case fail to show his arrest was

12   objectively unreasonable under the totality of circumstances known to

13   the officers at the time and thus unlawful. The allegations show only

14   that the officers were mistaken in believing Plaintiff was the suspect

15   sought, but fail to show that the mistaken belief was objectively

16   unreasonable such that his arrest was unlawful. Indeed, Plaintiff’s

17   complaint asserts claims only for excessive force, and notably does

18   not assert a claim for unlawful arrest, or state facts even suggesting

19   a claim for unlawful arrest. Even if mistaken, an arrest is lawful

20   where it is supported by probable cause. “Probable cause” means “a

21   seizure made under circumstances which warrant suspicion.” (Illinois v.

22   Gates, 462 U.S. 213, 235 (1983).) Probable cause is determined based on

23   analysis of the totality of circumstances confronting the officer at the

24   time of arrest. (Id. at 230-231.) Probable cause “does not have to be

25   conclusive of guilt, and it does not have to exclude the possibility of

26   innocence…” (Garcia v. Cnty. of Merced, 639 F.3d 1206, 1209 (9th Cir.

27   2011).) “The Constitution does not guarantee that only the guilty will be

28   arrested.”   (Baker   v.    McCollan,    443    U.S.    137,    145,     146   (1979).)

                                               5
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
           Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 9 of 10


 1   Plaintiff’s       Complaint      states       no   facts      showing     his     arrest    was    not

 2   supported by probable cause and it does not show an unlawful arrest claim

 3   “properly pleaded.” Consequently, whether a properly pleaded unlawful

 4   arrest    claim    could   support        a   Bane      Act    claim     is    irrelevant.    Jaime-

 5   Gonzales is inapposite and fails to support Plaintiff’s §52.1 claim in

 6   this case.

 7          In Scalia v. Cnty. of Kern, 308 F.Supp.3d 1065 (E.D. Cal. April

 8   10,    2018),     the   court     found       that      allegations       sufficiently       showing

 9   deliberate      indifference       to     medical        needs      of    a    pretrial     detainee

10   sufficed to show the necessary intent to state a claim for violation

11   of    §52.1.    Scalia     did    not     involve        claims      of       unlawful    arrest   or

12   excessive force, and it did not hold that factually sparse allegations

13   like Plaintiff’s allegations here sufficed to state a §52.1 claim.

14   Jaime-Gonzales and Scalia are unavailing to salvage Plaintiff’s §52.1

15   claim in this case.

16          Plaintiff’s claim that he has not yet conducted discovery does

17   not excuse his failure to plead sufficient facts and is inadequate to

18   withstand dismissal. Rule 8 does not unlock the doors of discovery for

19   a plaintiff armed with nothing more than conclusions (Iqbal, 556 U.S.

20   at    678-679.)     His    conclusion         that      his    Complaint        shows     deliberate

21   indifference       likewise      is     unavailing.           The   standard      of     “deliberate

22   indifference”        generally        lies         somewhere        between       negligence       and

23   purposeful conduct intended to harm. (Farmer v. Brennan, 911 U.S. 825,

24   836 (1994).) The level of culpability necessary to show deliberate

25   indifference is shown where a defendant knows of and disregards an

26   excessive risk. (Id. at 838.) Plaintiff’s Complaint here alleges facts

27   that fail to rise above the level of mere negligence in mistaking

28   Plaintiff for the criminal suspect sought. The Complaint fails to

                                                         6
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
        Case 2:19-cv-02461-WBS-KJN Document 10 Filed 03/30/20 Page 10 of 10


 1   state    facts   showing   deliberate       indifference   and   his   conclusion

 2   otherwise is inadequate. The Complaint fails to state facts sufficient

 3   to state a claim for violation of §52.1and the fourth cause of action

 4   should be dismissed.

 5                                  III.   CONCLUSION

 6        For the reasons set forth in the moving papers and above, the

 7   CITY respectfully submits that the instant motion to dismiss the Bane

 8   Act claim in Plaintiff’s Complaint should be granted.

 9
10   Dated:   March 30, 2020               BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

11

12                                         By: /s/ Richard W. Osman
13                                             Richard W. Osman
                                               Attorneys for Defendant
14                                             CITY OF VALLEJO

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             7
     DEFENDANT’S REPLY TO PLAINTIFF’S OPPOSITION TO MOTION TO DISMISS COMPLAINT
     Case No.: 2:19-cv-02461-WBS-KJN Villalobos v. City of Vallejo
